DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-16  and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blakely et al. (US 2014/0109286), henceforth known as Blakely.
	As seen at least in fabric panel embodiment of figures 12 as used in shoe upper of figure 5,  Blakely teaches the upper (50) for an article of footwear, including a knitted ([0091, line 6) component having a knit element (118) and a tensile strand (108) extending through the knit element (118), wherein the knit element (118) that includes an auxetic portion (120) configured to move between a first position and a second position as the knitted component stretches, the auxetic portion (120) being located in one of a medial side and a lateral side of the upper (50) as seen at least in figures 5A-5D , and wherein the tensile strand (108) extends through the auxetic portion and to a throat area of the upper on the one of the medial side and the lateral side.  Regarding claim 2, the tensile strand (108) is configured (connected) to be manipulated for selectively changing a maximum area of the auxetic portion to vary a stretch characteristic of the knitted component. Regarding claim 3, the auxetic portion includes a vertex on a border of the auxetic portion, and wherein the tensile strand is secured to the border of the auxetic portion at the vertex as seen in figure 12.  Regarding claim 4, the auxetic portion (120) has greater elasticity than an adjacent knit zone (122) of the knitted component as noted at [0094], lines 20-21. Regarding claim 5,  an area of the auxetic portion changes as the auxetic portion moves from the first position to the second position. Regarding claim 6, changing the area of the auxetic portion causes a variation in a stretch characteristic of the knitted component. Regarding claim 9,  Blakely teaches the upper (50) for an article of footwear including a knitted component having a knit element (118) and a tensile strand (108) extending through the knit element (118), wherein the knit element (118) that includes a medial auxetic portion (120 formed on medial side) located on a medial side of the upper and a lateral auxetic portion (120 formed on lateral side) located on a lateral side of the upper as seen in figures 5A-5D, and wherein each of the medial auxetic portion (12) and the lateral auxetic portion are configured to change in area in response to stretching of the knitted component. Regarding claim 10, a first tensile (108 of medial side) strand that extends through the medial auxetic portion and a second tensile strand (108 lateral side) that extends through the lateral auxetic portion.  Note separate seamed panels.  Regarding claim 11 the first tensile strand and the second tensile each form a loop in a throat area of the upper.  Regarding claim 12, the first tensile strand and the second tensile strand are each configured to be manipulated for selectively changing a maximum area of the medial auxetic portion and the lateral auxetic portion, respectively.  Regarding claim 14, the medial auxetic portion (120) has greater elasticity than a first knit zone (122) of the knitted component, the first knit zone at least partially surrounding the medial auxetic portion as noted at [0094], lines 20-21.  Regarding claim 15,  the lateral auxetic portion (120) has a greater elasticity than a second knit zone (122) of the knitted component, the second knit zone at least partially surrounding the lateral auxetic portion as noted at [0094], lines 20-21. Regarding claim 16, an area of each of the medial auxetic portion and the lateral auxetic portion changes as the first knit zone and the second knit zone of the knitted component are stretched.  Regarding claim 18,  Blakley teaches the upper (50) for an article of footwear, comprising: a knitted auxetic portion (120); and a knit zone (122), the knit zone (122) at least partially surrounding the knitted auxetic portion as seen in figure 12, wherein the knitted auxetic portion (120) has an elasticity that is greater than an elasticity of the knit zone (122) as noted at [0094], lines 20-21. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blakley in view of Starbuck et al. (US 2008/0011021), henceforth known as Starbuck.
	Blakely teaches the invention substantially as claimed as indicated above in the rejection
to claim 1. However the shape of the auxetic portion is not expressly set forth as a re-entrant
triangle. Starbuck teaches a knitted auxetic fabric in which the auxetic portion is shaped
substantially as a re-entrant triangle as seen at least Starbuck’s figure 7b. It would have been
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different auxetic shapes including a re-entrant triangle since such shapes are well known in auxetic knitted fabrics as shown by Starbuck and in order to optimize the auxetic properties for a given end use.

Claim 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw